DETAILED ACTION
This office action is in response to the communication received on 08/24/2021concerning application no. 16/061,803 filed on 06/13/2018.
Claims 1-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that Toma determining whether the current scan position is within the measurement range based on a threshold or the rotation of the angles. Applicant states that this enables for the images to be determined based on the probe’s movement and displaying the images. Furthermore, Applicant argues that the Toma reference provides an assist image along with the main image of the live ultrasound image.
Examiner respectfully disagrees. The movement of the Toma probe in relation to measurement ranges and thresholds obviates the Applicant’s claims of observing distance and angular information in relation to predefined limits and assessing the quality. Given that the Toma only displays the image when the threshold information allows it, the imaged anatomical region would be considered to be of an acceptable image quality. With regards to the assist image, the claim in their present form do not exclude the use of an assist image or an arrow to facilitate appropriate image of the feature of interest. Examiner notes that the claim 4 of the applicant is also claiming the indication of movement direction of the ultrasound probe. Such an indication is obviated by an arrow taught by Toma.
Examiner maintains the rejection of Toma in view of Kasahara.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 17-19, recite “wherein the center of the anatomical feature corresponds to an approximate center of mass of the anatomical feature”. The specification fails to disclose that the center of the anatomical feature corresponds to an approximate center of mass of the anatomical feature. The specification does not describe the calculation or the use of a center of mass of any feature. Nor does it take about a relation to the center of the anatomical feature. Therefore, this claim contains subject matter which is not described in the specification in such a way to convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention at the time of filing.
Similar deficiencies regarding the approximate center of mass and its relation to a center of an anatomical feature is present in claim 15.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 18, recites “approximate center of mass”. This claim element is indefinite as it is unclear what degree of approximation is claimed. The approximation can be a tolerance in the form of a percentage (For example, ±5%) or the approximation can be a mere visual approximate undertaken by the user. Regardless, the degree of acceptance in the approximation of the center of mass is unclear as even in a visual approximation, it is at the discretion of an individual and it can vary depending on the user. 
For purposes of examination, the Office is considering the approximation to be a visual approximation.

Claim 15 is indefinite for the following reasons:
Line 13, recites “approximate center of mass”. This claim element is indefinite as it is unclear what degree of approximation is claimed. The approximation can be a tolerance 
For purposes of examination, the Office is considering the approximation to be a visual approximation.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (PGPUB No. US 2016/0270757) in view of Kasahara (JP2006006686).

Regarding claims 1 and 15, Toma teaches an ultrasound imaging apparatus for inspecting a volume of a subject, comprising: 
Probe 10) including a plurality of ultrasound transducer elements for acquiring three-dimensional ultrasound image data in a field of view (Paragraph 0067 teaches that the probe has ultrasound transducers. Paragraph 0074 teaches that the target is imaged with a 3D image), and for providing three-dimensional ultrasound image data and two-dimensional ultrasound image data in two intersecting image planes in the field of view (Paragraph 0074 teaches that the target is imaged with a 3D image that is displayed along with the target position information. Paragraph 0067 teaches that the artery can be imaged in a long axis and short axis view as seen in Fig. 1. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other);
an evaluation processor (3D image analysis unit, position information acquisition unit, and assist image generation unit) adapted to evaluate the two-dimensional ultrasound image data and to determine a quality parameter based on a positional relation of the anatomical feature with respect to at least one of (a) a distance of a center of the anatomical feature from a center of a two-dimensional ultrasound image in each respective image plane of the two intersecting image planes, wherein the center of the anatomical feature corresponds to an approximate center of mass of the anatomical feature as viewed in the two-dimensional ultrasound image of the respective image plane of the two intersecting image planes (Paragraph 0159 teaches that the centerline of the blood vessel and the center of the scan planes are compared for position and orientation information. This information and the distance information is compared to a threshold value. Paragraph 0160 teaches that if the differences are equal or smaller to the threshold, the image is displayed. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other), (b) an angle between a longitudinal axis of the anatomical feature with respect to a horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes (Paragraph 0173 teaches that the scan plane has an angular comparison with respect to the blood vessel. Fig. 13 shows the rotational alignment with respect to the longitudinal axis of the vessel. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other), and (c) an outline Paragraph 0159 teaches that the centerline of the blood vessel and the center of the scan planes are compared for position and orientation information. This information and the distance information is compared to a threshold value. Paragraph 0160 teaches that if the differences are equal or smaller to the threshold, the image is displayed); and
an alignment processor adapted to align or indicate an alignment of (i)(a) the two intersecting image planes with respect to the anatomical feature or (i)(b) the field of view with respect to the anatomical feature based on (ii)(a) the positional relation and (ii)(b) the quality parameter (Paragraph 0159 teaches that the centerline of the blood vessel and the center of the scan planes are compared for position and orientation information. This information and the distance information is compared to a threshold value. Paragraph 0160 teaches that if the differences are equal or smaller to the threshold, the image is displayed. Paragraph 0173 teaches that the scan plane has an angular comparison with respect to the blood vessel. Fig. 13 shows the rotational alignment with respect to the longitudinal axis of the vessel. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other), wherein the alignment provides a viewing direction of the ultrasound probe for subsequent acquisition of additional three- dimensional ultrasound image data and corresponding two-dimensional ultrasound image data in the two intersecting image planes having a given alignment quality with respect to the predefined quality limits (Paragraph 0003 teaches that the imaging is done to improve the visual perceptibility. Paragraph 0164 teaches that the alignment of the position is done to the live image based on the feedback. Paragraph 0070 teaches that the region thickness is measured along with plaque that is present. Paragraph 0071 teaches that the apparatus provides the probe is moved and acquired images in order to accomplish the measurement of the position and orientation. Paragraph 0159 teaches that the centerline of the blood vessel and the center of the scan planes are compared for position and orientation information. This information and the distance information is compared to a threshold value. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other).
However, Toma is silent regarding an ultrasound imaging apparatus, comprising:
an image processor, coupled to the ultrasound probe, adapted to receive the two-dimensional ultrasound image data and further adapted to determine, in response to receiving the two-dimensional ultrasound image data, a given anatomical feature in each image plane of the two intersecting image planes.
In an analogous imaging field of endeavor, regarding the ultrasound imaging with planar alignment, Kasahara teaches an ultrasound imaging apparatus, comprising:
an image processor (Receiving unit 20), coupled to the ultrasound probe, adapted to receive the two-dimensional ultrasound image data and further adapted to determine, in response to receiving the two-dimensional ultrasound image data, a given anatomical feature in each image plane of the two intersecting image planes (Paragraph 0036 teaches the receiving unit 200 receives and generates the two scanning planes, S1 and S2. They are shown to be intersecting in fig. 2 along with their relationship to the receiving unit 20. Paragraph 0029 and 0030 teach that the tissue of interest T is tracked with respect to the scanning planes S1 and S2. The target is monitored to ensure that the tissue of interest T is within the line of sight for the scanning planes),
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toma with Kasahara’s teaching of two intersecting imaging planes. This modified apparatus would allow a user to properly position a biplane at a cross-sectional position and a vertical cross-sectional position of the tissue of interest (Paragraph 0006 of Kasahara). Furthermore, this allows for the accurate identification of tissue in real time (Paragraph 0011 of Kasahara).

Regarding claim 2, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the ultrasound imaging with planar alignment, Kasahara teaches an ultrasound imaging apparatus, wherein the ultrasound probe is adapted to acquire the two-dimensional ultrasound image data in the two intersecting image planes in the field of view simultaneously (Paragraph 0036 teaches that the two scanning planes S1 and S2 are formed simultaneously by the transmitter 16 and the receiver 20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toma with Kasahara’s teaching of two simultaneous intersecting imaging planes. This modified apparatus would allow a user to properly position a biplane at a cross-sectional position and a vertical cross-sectional position of the tissue of interest (Paragraph 0006 of Kasahara). Furthermore, this allows for the accurate identification of tissue in real time (Paragraph 0011 of Kasahara).

Regarding claim 3, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Toma further teaches and ultrasound imaging apparatus, wherein the two intersecting image planes are disposed perpendicular to each other (Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other)

Regarding claim 4, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Toma further teaches and ultrasound imaging apparatus, further comprising a display unit (Display Control Unit) for displaying an ultrasound image on the basis of the two-dimensional ultrasound image data, wherein the alignment processor is further adapted to indicate, on the display unit, Paragraph 0079 teaches the current image position of the probe with its live image. The arrow 47 indicates the direction in which the probe should be moved to place it in the scanning for the measurement target. Paragraphs 0158-0159 teach that the thresholding is used in the alignment determination).

Regarding claim 5, modified Toma teaches the ultrasound imaging apparatus in claim 4, as discussed above.
Toma further teaches and ultrasound imaging apparatus, wherein the movement direction is indicated as user guidance feedback, for a user to perform a manual alignment of the ultrasound probe by adapting the positional relation between the anatomical feature and the ultrasound probe, displayed on the display unit (Display Control Unit) along with the ultrasound image (Paragraph 0079 teaches the current image position of the probe with its live image. The arrow 47 indicates the direction in which the probe should be moved to place it in the scanning for the measurement target. Paragraphs 0158-0159 teach that the thresholding is used in the alignment determination).

Regarding claim 6, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, Toma is silent regarding an ultrasound imaging apparatus, further comprising a controller adapted to control a steering direction of the ultrasound probe based on the positional relation and the quality parameter.
In an analogous imaging field of endeavor, regarding the ultrasound imaging with planar alignment, Kasahara teaches an ultrasound imaging apparatus, further comprising a controller adapted to control a steering direction of the ultrasound probe based on the positional relation and the quality parameter (Paragraph 0030 teaches that the probe is translated and oscillated to observe the target in a manner that it appears in either the scanning plane S1 and S2. This steering can be conducted by the ultrasound diagnostic apparatus main body 54 by controlling the probe 46 via arm mechanism 58. This is described in paragraph 0043 and shown in Fig. 4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toma with Kasahara’s teaching of two simultaneous intersecting imaging planes. This modified apparatus would allow a user to properly position a biplane at a cross-sectional position and a vertical cross-sectional position of the tissue of interest (Paragraph 0006 of Kasahara). Furthermore, this allows for the accurate identification of tissue in real time (Paragraph 0011 of Kasahara).


Regarding claim 7, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Toma further teaches and ultrasound imaging apparatus, wherein the positional relation is the distance of the center of the anatomical feature from the center of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes (Paragraph 0159 teaches that the centerline of the blood vessel and the center of the scan planes are compared for position and orientation information. This information and the distance information is compared to a threshold value. Paragraph 0160 teaches that if the differences are equal or smaller to the threshold, the image is displayed. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other).

Regarding claim 8, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Toma further teaches and ultrasound imaging apparatus, wherein the positional relation is the angle between the longitudinal axis of the anatomical feature with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes Paragraph 0173 teaches that the scan plane has an angular comparison with respect to the blood vessel. Fig. 13 shows the rotational alignment with respect to the longitudinal axis of the vessel. Paragraph 0104 teaches that the two images in the axis directions are perpendicular to each other)

Regarding claim 9, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, Toma is silent regarding, an ultrasound imaging apparatus, wherein the positional relation is the outline of the anatomical feature with respect to the field of view in the respective image plane of the two intersecting image planes.
In an analogous imaging field of endeavor, regarding the ultrasound imaging with planar alignment, Kasahara teaches an ultrasound imaging apparatus, wherein the positional relation is the outline of the anatomical feature with respect to the field of view in the respective image plane of the two intersecting image planes (Paragraph 0063 teaches that an ellipse 102 is specified around an imaged heart lumen and displayed on image as seen in fig. 13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toma with Kasahara’s teaching of position relation that is an outline of an anatomical outline. This modified apparatus would allow a user to properly position a biplane at a cross-sectional position and a vertical cross-sectional position of the tissue of interest (Paragraph 0006 of Kasahara). Furthermore, this allows for the accurate identification of tissue in real time (Paragraph 0011 of Kasahara).

Regarding claim 11, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, Toma is silent regarding an ultrasound imaging apparatus, wherein the image processor includes a measurement processor adapted to measure a size of the anatomical feature on the basis of the 
In an analogous imaging field of endeavor, regarding the ultrasound imaging with planar alignment, Kasahara teaches an ultrasound imaging apparatus, wherein the image processor includes a measurement processor adapted to measure a size of the anatomical feature on the basis of the two-dimensional ultrasound image data in the respective image plane of the two intersecting image planes (Paragraph 0024 teaches that the axial length of the size in a predetermined direction of the target tissue can be measured. Claim 14 teaches that the measurement result can be the area of the tissue target tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toma with Kasahara’s teaching of position relation that is an outline of an anatomical outline. This modified apparatus would allow a user to properly position a biplane at a cross-sectional position and a vertical cross-sectional position of the tissue of interest (Paragraph 0006 of Kasahara). Furthermore, this allows for the accurate identification of tissue in real time (Paragraph 0011 of Kasahara).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (PGPUB No. US 2016/0270757) in view of Kasahara (JP2006006686) further in view of Lee et al. (PGPUB No. US 2011/0137168).

Regarding claim 10, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Toma and Kasahara is silent regarding an ultrasound imaging apparatus, wherein the quality parameter is further based on a positional relation that comprises a position of the anatomical feature with respect to an image depth of the three-dimensional ultrasound image data.
Paragraph 0035 teaches that the position of the ROI 720 is shown in a volumetric 3D data 630 along with its relationship to the observation position 710. Para This observation position would allow a user to select a specific part that is desired to be observed within the target. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toma and Kasahara with Lee’s teaching of the determination of an image depth. This modified apparatus would allow for the efficient observation of a target object within a 3D image that is displayed (Paragraph 0005 of Lee).

Regarding claim 12, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Toma and Kasahara is silent regarding an ultrasound imaging apparatus, wherein the image processor includes a measurement processor adapted to measure a size of the anatomical feature on the basis of the three-dimensional ultrasound image data.
In an analogous imaging field of endeavor, regarding the study of positional relationships of an anatomical part of interest, Lee teaches an ultrasound imaging apparatus, wherein the image processor includes a measurement processor adapted to measure a size of the anatomical feature on the basis of the three-dimensional ultrasound image data (Paragraph 0035 teaches that the shape and size of the ROI can be determined based on the observation position in the 3D ultrasound image shown in Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toma and Kasahara with Lee’s teaching of the measurement of the size of the feature based on 3D image data. This modified apparatus would allow for .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (PGPUB No. US 2016/0270757) in view of Kasahara (JP2006006686) further in view of Lee et al. (PGPUB No. US 2011/0137168) further in view of Collins et al. (PGPUB No. US 2013/0016092).

Regarding claim 13, modified Toma teaches the ultrasound imaging apparatus in claim 12, as discussed above.
However, the combination of Toma, Kasahara, and Lee is silent regarding an ultrasound imaging apparatus, wherein the measurement processor further includes a segmentation processor adapted to provide segmentation data of the three-dimensional ultrasound image data and to measure the size of the anatomical feature on the basis of the segmentation data.
In an analogous imaging field of endeavor, regarding the study of positional relationships of an anatomical part of interest, Collins teaches an ultrasound imaging apparatus, wherein the measurement processor (Processor 114) further includes a segmentation processor adapted to provide segmentation data of the three-dimensional ultrasound image data and to measure the size of the anatomical feature on the basis of the segmentation data (Paragraph 0061 teaches that the segmentation algorithm may temporally smooth the regions of interest 204 in each frame, in order to provide a smooth transition between the lumen size in the manually or partly manually identified frames and the lumen size in the other frames).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toma, Kasahara, and Lee with Collins’s teaching of segmenting three dimensional data. This modified apparatus would allow a user to estimate the accumulation of plaque at various locations in the blood vessel, improve the patient's prognosis, and also lowers the overall cost of their treatment (Paragraph 0005 of Collins).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (PGPUB No. US 2016/0270757) in view of Kasahara (JP2006006686) further in view of Collins et al. (PGPUB No. US 2013/0016092).

Regarding claim 14, modified Toma teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Toma and Kasahara is silent regarding an ultrasound imaging apparatus, wherein the evaluation processor includes a segmentation processor adapted to provide segmentation data of the anatomical feature in the two-dimensional ultrasound image data and to determine the positional relation on the basis of the segmentation data.
In an analogous imaging field of endeavor, regarding the study of positional relationships of an anatomical part of interest, Collins teaches an ultrasound imaging apparatus, wherein the evaluation processor (Processor 114) includes a segmentation processor adapted to provide segmentation data of the anatomical feature in the two-dimensional ultrasound image data and to determine the positional relation on the basis of the segmentation data (Paragraph 0061 teaches that the segmentation algorithm may temporally smooth the regions of interest 204 in each frame, in order to provide a smooth transition between the lumen size in the manually or partly manually identified frames and the lumen size in the other frames. Paragraph 0065 teaches that the lumen segmentation process predicts and corrects the spatial location of the lumen edge coordinates in the frames).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toma and Kasahara with Collin’s teaching of segmenting two dimensional data. This modified apparatus would allow a user to estimate the accumulation of plaque at various locations in the blood vessel, improve the patient's prognosis, and also lowers the overall cost of their treatment (Paragraph 0005 of Collins).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Toma et al. (PGPUB No. US 2014/0081142): Teaches the alignment of ultrasound probes based on distance and angular information.
Tateyama (PGPUB No. US 2011/0082372): Teaches the acquisition of outline information of ROIs with ultrasound.
Suzuki et al. (PGPUB No. US 2012/0116227): Teaches the alignment of an ultrasound beam with multiple transmitting planes in relation to an ROI.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793